Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Foreign Priority Claim
Acknowledgment is made of applicant’s claim for foreign priority.  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Amendment
The Amendment filed 13 Aug 2022 has been entered.  Claims 1-9 are currently pending in the application.  
Response to Arguments
Applicant’s arguments filed on 13 Aug 2022  have been fully considered.   Applicant’s arguments are not persuasive in regards to the nonstatutory double patenting, the 35 USC § 102, and 35 USC § 103 rejections as the claims are currently written.  Arguments and corresponding examiner’s responses are shown below for independent Claim 1.  The same arguments are valid for the similar features of the other independent claims.  
Argument 1: The Applicant states “In particular, the independent claims recite, inter alia, detecting a phase of a reflected wave received by a transmitting and receiving antenna, calculating a phase shift based on the detected phase, and calculating a movement distance of a moving object based on the calculated phase shift.”  
Response 1: The Examiner completely agrees, and Tsujita teaches these limitations.  The Applicant has made no further limitation on the “phase shift” such as a “spatial phase shift”, a “temporal phase shift”, or an “I/Q measurement of the phase shift”.  Since multiple different “phase shifts” exist, then the simple term “phase shift” is broadly and reasonably interpreted to include any or all of these admitted types of phase shifts.  No other narrower limitations should be imported from the specification into the claims.  
Argument 2: The Applicant states “In other words, Tsujita describes use of a spatial phase of the received signal level.”
Response 2: The Examiner agrees.  Tsujita teaches that a spatially distorted signal has differing phases depending on the phase orientation of the reflector and depending on the receivers.  Therefore, Tsujita’s teaching of “spatially phase” measurements anticipates the claim limitations as written.  
Argument 3: The Applicant states “In addition, as mentioned in para. [0029], the phase detection circuit 15 can calculate arctan(Q/I) to obtain a phase of the I/Q signals, and the phase- shift calculation circuit 16 can calculate a difference between a current phase, and a phase preceding by the small unit time, to obtain the phase shift.”  
Response 3: Applicant’s argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “to obtain a phase of the I/Q signals”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Argument 4: The Applicant states “Thus, the claimed invention can detect and use a temporal phase of the reflected wave.”  
Response 4: The Examiner notes that the phrase “temporal phase” does not appear in Applicant’s specification, so that Applicant’s argument represents new material.  Examiner further notes that the Applicant’s argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “to use a temporal phase of the reflected wave”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Argument 5: The Applicant states “As for the double patenting rejections, Applicant respectfully requests reconsideration and withdrawal of the rejections because neither independent Claim 1 of U.S. Patent No. 9,500,747 nor independent Claim 1 of U.S. Patent No. 9,488,500 (in view of Tsujita) recites Applicant’s recited calculating a phase shift and calculating a movement distance of a moving object…”
Response 5: The Examiner respectfully disagrees.  Because Tsujita teaches the claims as written, then the nonstatutory double patenting rejections remain on the record.  
Allowable Subject Matter
Claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections – 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless —
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1 – 3 and 7 – 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsujita, et al, U. S. Patent Application Publication 2014/0036265 (“Tsujita”).
Regarding claim 1, Tsujita teaches:
(Currently amended) A movement-distance measuring apparatus, comprising: a transmitting and receiving antenna that transmits a radio wave toward a reflective body including a plurality of reflectors arranged at constant intervals along a moving path of a moving object, and receives a reflected wave from the reflective body; (Tsujita, figures 1-6, paragraph 0038-0041, “[0038] As shown in FIGS. 1 and 2, the transmitting antenna 112, the receiving antenna 113 and the receiving antenna 114 are rectangular patch antennas, which are provided at respective positions at a height of Zg parallel to the resin plate 201 so as to transmit or receive linearly polarized radio waves. [0037] FIG. 3, the reflectors 2-1 to 2-12 are embedded in the surface of the resin plate 201 so that the centers of the reflectors 2-1 to 2-12 are arranged at a reflector interval .Delta.xr at coordinate positions (x1 , 0, 0), (x2, 0, 0), … , (x12, 0, 0). [0035] In this case, the reflector apparatus 200 is fixed to a fixed body such as a railroad track or an elevator wall, while the position detector apparatus 100 is fixed to a mobile object such as a train and an elevator cage. [0041] FIG. 4 is a block diagram showing a polarized wave information reading circuit 110 and the reflector 2-1 when the center C110 of the polarized wave information reading circuit 110 of FIG.1 is located just above the reflector 2-1.”; that a radar system can have a transmitter 112, two receiving antennas 113 and 114, multiple reflectors of figures 3 and 6 labeled 2-1 through 2-12 at regular intervals; which are along a path of an object’s movement; that the radar is mobile relative to the stationary reflectors; that the receivers see the reflected energy with at least a linear polarization difference of 90 degrees, which is a phase shift).
a phase detection circuit that detects a phase of the reflected wave received by the transmitting and receiving antenna; (Tsujita, figure 4, paragraph 0041, “[0041] Referring to FIG. 4, the angle .Beta.2-1 between the lengthwise direction of the reflector 2-1 and the y-axis is +45 degrees, and coincides with the polarization direction P113 of the radio waves received by the receiving antenna 113. Therefore, the received level of the received signal E1 is maximized, and the received level of the received signal E2 is minimized.”; the receivers can detect different phases of the reflected waves; that the received waves are polarized by 90 degrees; that the two output signals E1 and E2 processed by a comparator detect the phase of the reflected wave with a 90 degree difference).
a phase-shift calculation circuit that calculates a phase shift based on the phase detected by the phase detection circuit; and (Tsujita, paragraph 0041, “[0041] Moreover, the value of the received level difference signal .Delta.E outputted from the received level difference calculator 305 becomes a positive maximum value.”; that the two signals E1 and E2 are compared and the difference of the two phase offset signals result in a “level difference” calculator which tells the location of the moving radar relative to the reflectors based on phase and amplitude of the processed signal .Delta.E).
a movement-distance calculation circuit that calculates a movement distance of the moving object, based on the phase shift calculated by the phase-shift calculation circuit, and based on the interval of the reflectors. (Tsujita, figure 7B, paragraph 0040-0047, “[0040] The position calculator circuit 120 calculates the x-coordinate (hereinafter, referred to as the position of the position detector apparatus 100) at the centers C110 of the antennas 112 to 114 as described in detail later, on the basis of the received level difference signal .Delta.E. [0047] FIG. 7B is a graph of the received level difference signal .Delta.E with respect to the x-coordinate of the position of the polarized wave information reading circuit 110 when the interval Zg between the position detector apparatus 100 and the reflector apparatus 200 is sufficiently smaller than the wavelength .Lambda. of radio waves radiated from the transmitting antenna 112 and the reflector interval .Delta.xr is equal to or smaller than a half of the wavelength .Lambda. in the position measurement apparatus 1 of FIG. 1.”; that the position calculator takes the wave measurements of the antennas 112 and 114 combined with the 12 reflectors to determine the x position of an object with the radar).
Regarding claim 2, Tsujita teaches (Currently amended) The movement-distance measuring apparatus as claimed in claim 1, wherein the interval of the reflectors is determined based on a wavelength of a transmitted wave of the transmitting and receiving antenna. (Tsujita, paragraph 0047, “[0047] FIG. 7B is a graph of the received level difference signal .Delta.E with respect to the x-coordinate of the position of the polarized wave information reading circuit 110 when the interval Zg between the position detector apparatus 100 and the reflector apparatus 200 is sufficiently smaller than the wavelength .Lambda. of radio waves radiated from the transmitting antenna 112 and the reflector interval .Delta.xr is equal to or smaller than a half of the wavelength .Lambda. in the position measurement apparatus 1 of FIG. 1.”; that the reflectors are spaced at .Delta.xr intervals, that the interval spacing .Delta.xr is equal to or smaller than 1/2 of the wavelength .Lambda. of the transmitted wave 112).
Regarding claim 3, Tsujita teaches (Currently amended) The movement-distance measuring apparatus as claimed in claim 2, wherein the interval of the reflectors is determined such that, when the moving object moves a distance of the interval, a change in distance from the transmitting and receiving antenna to a reflector closest to the transmitting and receiving antenna, among one or more reflectors included in an exposed area of the transmitted wave, is equal to or less than a half wavelength of the transmitted wave. (Tsujita, paragraph 0047, “[0047] FIG. 7B is a graph of the received level difference signal .Delta.E with respect to the x-coordinate of the position of the polarized wave information reading circuit 110 when the interval Zg between the position detector apparatus 100 and the reflector apparatus 200 is sufficiently smaller than the wavelength .Lambda. of radio waves radiated from the transmitting antenna 112 and the reflector interval .Delta.xr is equal to or smaller than a half of the wavelength .Lambda. in the position measurement apparatus 1 of FIG. 1.”; that the reflectors are spaced at .Delta.xr intervals, that the interval spacing .Delta.xr is equal to or smaller than 1/2 of the wavelength .Lambda. of the transmitted wave 112; therefore when the transmitting antenna 112 located on the mobile object has travelled an “interval” (.Delta.xr), then the mobile objects has travelled a distance of 1/2 the wavelength of the transmitted wave).
Regarding claim 7, Tsujita teaches:
(Currently amended) An elevator comprising a movement-distance measuring apparatus, comprising: a transmitting and receiving antenna that transmits a radio wave toward a reflective body including a plurality of reflectors arranged at constant intervals along a moving path of a moving object, and receives a reflected wave from the reflective body; (Tsujita, figures 1-6, paragraph 0038-0041 & 0011, “[0038] As shown in FIGS. 1 and 2, the transmitting antenna 112, the receiving antenna 113 and the receiving antenna 114 are rectangular patch antennas, which are provided at respective positions at a height of Zg parallel to the resin plate 201 so as to transmit or receive linearly polarized radio waves. [0037] FIG. 3, the reflectors 2-1 to 2-12 are embedded in the surface of the resin plate 201 so that the centers of the reflectors 2-1 to 2-12 are arranged at a reflector interval .Delta.xr at coordinate positions (x1 , 0, 0), (x2, 0, 0), … , (x12, 0, 0). [0035] In this case, the reflector apparatus 200 is fixed to a fixed body such as a railroad track or an elevator wall, while the position detector apparatus 100 is fixed to a mobile object such as a train and an elevator cage. [0041] FIG. 4 is a block diagram showing a polarized wave information reading circuit 110 and the reflector 2-1 when the center C110 of the polarized wave information reading circuit 110 of FIG.1 is located just above the reflector 2-1. [0011] and the phase interference due to multipath reflection, and the position of the mobile object such as a train and an elevator cage can be measured more accurately by comparison to the prior art.”; that a radar system can have a transmitter 112, two receiving antennas 113 and 114, multiple reflectors of figures 3 and 6 labeled 2-1 through 2-12 at regular intervals; which are along a path of an object’s movement; that the radar is mobile relative to the stationary reflectors; that the receivers see the reflected energy with at least a linear polarization difference of 90.degrees. phase shift; that the device can be used for elevators and train vehicles).
a phase detection circuit that detects a phase of the reflected wave received by the transmitting and receiving antenna; (Tsujita, figure 4, paragraph 0041, “[0041] Referring to FIG. 4, the angle .Beta.2-1 between the lengthwise direction of the reflector 2-1 and the y-axis is +45 degrees, and coincides with the polarization direction P113 of the radio waves received by the receiving antenna 113. Therefore, the received level of the received signal E1 is maximized, and the received level of the received signal E2 is minimized.”; the receivers can detect different phases of the reflected waves; that the received waves are polarized by 90 degrees; that the two output signals E1 and E2 detect the phase of the reflected wave with a 90 degree difference).
a phase-shift calculation circuit that calculates a phase shift based on the phase detected by the phase detection circuit; and (Tsujita, paragraph 0041, “[0041] Moreover, the value of the received level difference signal .Delta.E outputted from the received level difference calculator 305 becomes a positive maximum value.”; that the two signals E1 and E2 are compared and the difference of the two phase offset signals result in a “level difference” calculator which tells the location of the moving radar relative to the reflectors based on phase and amplitude of the processed signal .Delta.E).
a movement-distance calculation circuit that calculates a movement distance of the moving object, based on the phase shift calculated by the phase-shift calculation circuit, and based on the interval of the reflectors. (Tsujita, figure 7B, paragraph 0040-0047, “[0040] The position calculator circuit 120 calculates the x-coordinate (hereinafter, referred to as the position of the position detector apparatus 100) at the centers C110 of the antennas 112 to 114 as described in detail later, on the basis of the received level difference signal .Delta.E. [0047] FIG. 7B is a graph of the received level difference signal .Delta.E with respect to the x-coordinate of the position of the polarized wave information reading circuit 110 when the interval Zg between the position detector apparatus 100 and the reflector apparatus 200 is sufficiently smaller than the wavelength .Lambda. of radio waves radiated from the transmitting antenna 112 and the reflector interval .Delta.xr is equal to or smaller than a half of the wavelength .Lambda. in the position measurement apparatus 1 of FIG. 1.”; that the position calculator takes the wave measurements of the antennas 112 and 114 combined with the 12 reflectors to determine the x position of an object with the radar).
Regarding claim 8, Tsujita teaches:
(Currently amended) A vehicle comprising a movement-distance measuring apparatus, comprising: a transmitting and receiving antenna that transmits a radio wave toward a reflective body including a plurality of reflectors arranged at constant intervals along a moving path of a moving object, and receives a reflected wave from the reflective body; (Tsujita, figures 1-6, paragraph 0038-0041 & 0011, “[0038] As shown in FIGS. 1 and 2, the transmitting antenna 112, the receiving antenna 113 and the receiving antenna 114 are rectangular patch antennas, which are provided at respective positions at a height of Zg parallel to the resin plate 201 so as to transmit or receive linearly polarized radio waves. [0037] FIG. 3, the reflectors 2-1 to 2-12 are embedded in the surface of the resin plate 201 so that the centers of the reflectors 2-1 to 2-12 are arranged at a reflector interval .Delta.xr at coordinate positions (x1 , 0, 0), (x2, 0, 0), … , (x12, 0, 0). [0035] In this case, the reflector apparatus 200 is fixed to a fixed body such as a railroad track or an elevator wall, while the position detector apparatus 100 is fixed to a mobile object such as a train and an elevator cage. [0041] FIG. 4 is a block diagram showing a polarized wave information reading circuit 110 and the reflector 2-1 when the center C110 of the polarized wave information reading circuit 110 of FIG.1 is located just above the reflector 2-1. [0011] and the phase interference due to multipath reflection, and the position of the mobile object such as a train and an elevator cage can be measured more accurately by comparison to the prior art.”; that a radar system can have a transmitter 112, two receiving antennas 113 and 114, multiple reflectors of figures 3 and 6 labeled 2-1 through 2-12 at regular intervals; which are along a path of an object’s movement; that the radar is mobile relative to the stationary reflectors; that the receivers see the reflected energy with at least a linear polarization difference of 90.degrees. phase shift; that the device can be used for elevators and train vehicles).
a phase detection circuit that detects a phase of the reflected wave received by the transmitting and receiving antenna; (Tsujita, figure 4, paragraph 0041, “[0041] Referring to FIG. 4, the angle .Beta.2-1 between the lengthwise direction of the reflector 2-1 and the y-axis is +45 degrees, and coincides with the polarization direction P113 of the radio waves received by the receiving antenna 113. Therefore, the received level of the received signal E1 is maximized, and the received level of the received signal E2 is minimized.”; the receivers can detect different phases of the reflected waves; that the received waves are polarized by 90 degrees; that the two output signals E1 and E2 detect the phase of the reflected wave with a 90 degree difference).
a phase-shift calculation circuit that calculates a phase shift based on the phase detected by the phase detection circuit; and (Tsujita, paragraph 0041, “[0041] Moreover, the value of the received level difference signal .Delta.E outputted from the received level difference calculator 305 becomes a positive maximum value.”; that the two signals E1 and E2 are compared and the difference of the two phase offset signals result in a “level difference” calculator which tells the location of the moving radar relative to the reflectors based on phase and amplitude of the processed signal .Delta.E).
a movement-distance calculation circuit that calculates a movement distance of the moving object, based on the phase shift calculated by the phase-shift calculation circuit, and based on the interval of the reflectors. (Tsujita, figure 7B, paragraph 0040-0047, “[0040] The position calculator circuit 120 calculates the x-coordinate (hereinafter, referred to as the position of the position detector apparatus 100) at the centers C110 of the antennas 112 to 114 as described in detail later, on the basis of the received level difference signal .Delta.E. [0047] FIG. 7B is a graph of the received level difference signal .Delta.E with respect to the x-coordinate of the position of the polarized wave information reading circuit 110 when the interval Zg between the position detector apparatus 100 and the reflector apparatus 200 is sufficiently smaller than the wavelength .Lambda. of radio waves radiated from the transmitting antenna 112 and the reflector interval .Delta.xr is equal to or smaller than a half of the wavelength .Lambda. in the position measurement apparatus 1 of FIG. 1.”; that the position calculator takes the wave measurements of the antennas 112 and 114 combined with the 12 reflectors to determine the x position of an object with the radar).
Regarding claim 9, Tsujita teaches:
(Original) A movement-distance measuring method, including the steps of: transmitting a radio wave toward a reflective body including a plurality of reflectors arranged at constant intervals along a moving path of a moving object, and receiving a reflected wave from the reflective body; (Tsujita, figures 1-6, paragraph 0038-0041, “[0038] As shown in FIGS. 1 and 2, the transmitting antenna 112, the receiving antenna 113 and the receiving antenna 114 are rectangular patch antennas, which are provided at respective positions at a height of Zg parallel to the resin plate 201 so as to transmit or receive linearly polarized radio waves. [0037] FIG. 3, the reflectors 2-1 to 2-12 are embedded in the surface of the resin plate 201 so that the centers of the reflectors 2-1 to 2-12 are arranged at a reflector interval .Delta.xr at coordinate positions (x1 , 0, 0), (x2, 0, 0), … , (x12, 0, 0). [0035] In this case, the reflector apparatus 200 is fixed to a fixed body such as a railroad track or an elevator wall, while the position detector apparatus 100 is fixed to a mobile object such as a train and an elevator cage. [0041] FIG. 4 is a block diagram showing a polarized wave information reading circuit 110 and the reflector 2-1 when the center C110 of the polarized wave information reading circuit 110 of FIG.1 is located just above the reflector 2-1.”; that a radar system can have a transmitter 112, two receiving antennas 113 and 114, multiple reflectors of figures 3 and 6 labeled 2-1 through 2-12 at regular intervals; which are along a path of an object’s movement; that the radar is mobile relative to the stationary reflectors; that the receivers see the reflected energy with at least a linear polarization difference of 90.degrees. phase shift).
detecting a phase of the reflected wave; (Tsujita, figure 4, paragraph 0041, “[0041] Referring to FIG. 4, the angle .Beta.2-1 between the lengthwise direction of the reflector 2-1 and the y-axis is +45 degrees, and coincides with the polarization direction P113 of the radio waves received by the receiving antenna 113. Therefore, the received level of the received signal E1 is maximized, and the received level of the received signal E2 is minimized.”; the receivers can detect different phases of the reflected waves; that the received waves are polarized by 90 degrees; that the two output signals E1 and E2 detect the phase of the reflected wave with a 90 degree difference).
calculating a phase shift based on a detected phase; and (Tsujita, paragraph 0041, “[0041] Moreover, the value of the received level difference signal .Delta.E outputted from the received level difference calculator 305 becomes a positive maximum value.”; that the two signals E1 and E2 are compared and the difference of the two phase offset signals result in a “level difference” calculator which tells the location of the moving radar relative to the reflectors based on phase and amplitude of the processed signal .Delta.E).
calculating a movement distance of the moving object based on a calculated phase shift and an interval of the reflectors. (Tsujita, figure 7B, paragraph 0040-0047, “[0040] The position calculator circuit 120 calculates the x-coordinate (hereinafter, referred to as the position of the position detector apparatus 100) at the centers C110 of the antennas 112 to 114 as described in detail later, on the basis of the received level difference signal .Delta.E. [0047] FIG. 7B is a graph of the received level difference signal .Delta.E with respect to the x-coordinate of the position of the polarized wave information reading circuit 110 when the interval Zg between the position detector apparatus 100 and the reflector apparatus 200 is sufficiently smaller than the wavelength .Lambda. of radio waves radiated from the transmitting antenna 112 and the reflector interval .Delta.xr is equal to or smaller than a half of the wavelength .Lambda. in the position measurement apparatus 1 of FIG. 1.”; that the position calculator takes the wave measurements of the antennas 112 and 114 combined with the 12 reflectors to determine the x position of an object with the radar).
Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Tsujita in view of Mrstik, et al, U. S. Patent Application Publication 2011/0205130 (“Mrstik”).
Tsujita teaches (Currently amended) The movement-distance measuring apparatus as claimed in claim 1.
Tsujita does not explicitly teach further comprising a phase correction circuit that corrects the phase detected by the phase detection circuit, based on a value of the detected phase, wherein the phase-shift calculation circuit calculates the phase shift based on the phase corrected by the phase correction circuit, instead of based on the phase detected by the phase detection circuit..
Mrstik teaches further comprising a phase correction circuit that corrects the phase detected by the phase detection circuit, based on a value of the detected phase, wherein the phase-shift calculation circuit calculates the phase shift based on the phase corrected by the phase correction circuit, instead of based on the phase detected by the phase detection circuit. (Mrstik, paragraph 0015 and 0030, “[0015] Degradation of beam quality due to antenna distortion and varying channel propagation parameters may be mitigated by applying a phase and/or time correction to the array or (in the case of array-fed reflectors) to the array feed. Proper selection of the correcting phase/time may involve only knowledge of the distortion and the channel propagation parameters. If accurate and timely knowledge of the distortion is available, the beam can be restored simply by making an appropriate electronic correction to the array elements. [0030] Following the above procedures, the desired feed and lens parameters (vector “V”) can be derived from a suitable set of bistatic measurements. Once the parameters are known, they may be applied to determine the phase and time correction to be applied to each fed and lens element to focus the beam in a desired direction.”; that a radar system can be calibrated to phase error when making radar measurements across a detection field of view; that the calibrations is used prior to later range measurements to ensure a better range estimation from the radar data).
In view of the teachings of Mrstik it would have been obvious for a person of ordinary skill in the art to apply the teachings of Mrstik to Tsujita at the time the application was filed in order to use an array to detect ranges.  The calibrated array merely performs a range calculation more accurately than an uncalibrated antenna.  Accordingly, the prior art references disclose that it is known that Tsujita’s radar to determine ranges and Mrstik’s calibrated radar to determine ranges would have been “obvious to combine” and “obvious to try” together using the known teachings of Mrstik and Tsujita before the effective filing date of the claimed invention in order to improve similar devices in the same way where there are a finite number of identified, predictable solutions and there is no evidence of unexpected results (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).

Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9500747. Although the claims at issue are not identical, they are not patentably distinct from each other because 
Patent 9500747 is completely anticipated by the present application.  The present application is more detailed and includes reflectors and a phase measurement to measure the ground distance traveled.  Claim 1 of 9500747 is repeated here for clarity:
A travel distance measurement device comprising: a transmitter that is disposed in a vehicle and emits a transmission signal, as a radio wave, toward a ground surface; a receiver that is disposed in a vicinity of said transmitter, and receives a radio wave emitted from said transmitter and reflected from said ground surface and acquires a reflection signal; and a distance calculator that calculates a travel distance of said vehicle on a basis of a phase of the reflection signal acquired by said receiver.
Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9488500 in view of Tsujita. 
Claim 1 of U.S. Patent no. 9488500 completely anticipates the present application.  While the -500 claim incorporates polarized waveforms, the present application measures a simpler phase difference.  Tsujita’s phase difference measuring mechanism would be combined with the -500 document to teach each and every element of claim 1 of the present application.  
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD H.B. BRASWELL whose telephone number is (469)295-9119.  The examiner can normally be reached on 7-5 Central Time (Dallas).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached (571) 272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Donald HB Braswell/             Examiner, Art Unit 3648